DETAILED ACTION

The amendment filed on August 11, 2021 has been entered.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 14, the recitation “operatively between …” is vague and indefinite as to what is being set forth, particularly as to what “operatively” refers (e.g., operatively disposed between?).
In claim 5, lines 2-3, the recitation “the tapered surface” lacks antecedent basis; in line 3, the recitation “the distal end” lacks antecedent basis.
In claim 6, lines 3-4, the recitation “from an exterior surface of the protrusion …” renders the claim vague and indefinite as to what is being set forth, particularly since the arc-shaped surface of the guide and the exterior surface of the protrusion do not have a fixed relationship due to the movement of the protrusion, and it seems that, like the reference to the centerline of the protrusion, the subject recitation should refer to a 
 In claim 10, line 13, the recitation “operatively between …” is vague and indefinite as to what is being set forth, particularly as to what “operatively” refers (e.g., operatively disposed between?).
In claim 14, lines 2-3, the recitation “the tapered surface” lacks antecedent basis; in line 3, the recitation “the distal end” lacks antecedent basis.
In claim 15, lines 3-4, the recitation “from an exterior surface of the protrusion …” renders the claim vague and indefinite as to what is being set forth, particularly since the arc-shaped surface of the guide and the exterior surface of the protrusion do not have a fixed relationship due to the movement of the protrusion, and it seems that, like the reference to the centerline of the protrusion, the subject recitation should refer to a plane or line of the exterior surface of the protrusion, wherein such a plane or line does not change with the movement of the protrusion and such planes or lines extend indefinitely and thus define upper and lower limits of the recited slope.
In claim 16, line 3, the recitation “the distal end” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Allen et al., pn 8,640,346.
Regarding claim 1 and the claims dependent therefrom, Allen discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., pn 8,640,346 in view of Official notice as evidenced by Ring, pn 6,317,929, Tautz, pn 1,910,651, and/or Mitchell, pn 3,244,031.
Regarding claim 1 and the claims dependent therefrom, Allen substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:

a body (e.g., 614) including a blade (e.g., 622) configured to machine the workpiece;
an angular plate (e.g., 640) (1) fixedly attached to the base and configured to support the body in a tiltable manner and (2) which is a die-cast plate of a first metal material;
a body support (e.g., 670) (1) attached to the body, (2) located between the body and the base (e.g., in the lateral direction as well as the support structure connection), (3) which is a die-cast plate of a second metal material that is different from the first metal material and (4) including a guide (e.g., the left-hand edge of 670 as viewed in Fig. 14B);
a protrusion (e.g., 678; see Figs. 14B, 14C) that is slidably retained within the angular plate and slidably engages the guide; and
a spring (e.g., 686) operatively between the angular plate and the protrusion which is configured to urge the protrusion toward the guide;
[claim 4] wherein the protrusion has a distal end (e.g., the ball-shaped member) that engages the guide, and
the distal end includes a tapered surface that engages the guide;
[claim 5] wherein the guide includes an arc-shaped surface (e.g., the right-hand edge of 640 is arcuate and slopes into and out of the page as viewed in Fig. 14B) that is engaged by the tapered surface of the distal end of the protrusion;
[claim 7] wherein the distal end includes a rounded exterior surface (e.g., the ball-shaped member on its exterior surface) and

Thus, Allen lacks the specific materials from which the angular plate and body support are made, particularly that they are made of different materials as follows:
[from claim 1] an angular plate … (2) which is a die-cast plate of a first metal material; and
a body support … (3) which is a die-cast plate of a second metal material that is different from the first metal material.
Allen is silent as to the specific material/structure of the angular plate. However, the Examiner takes Official notice that it is old and well known in the art to make such components of a saw as die-cast components to gain the various well-known benefits including easy and relatively inexpensive manufacturing. As evidence in support of the taking of Official notice, Ring discloses a window hinge which is respectfully considered to include analogous pivot-guiding structure in which the cooperating components are made from “die cast from a suitable metal, such as zinc alloy (e.g., see col. 3, lines 20-21, 26-27, 48; and col. 5, lines 51-55 and 64-66). As another example, Tautz discloses making sawing apparatus components from die cast metal parts (e.g., see page 1, lines 10-11, 51, 88-89; and page 2, lines 16, 27, and particularly 98-100). As another example, Mitchell discloses making power tool components, including sawing apparats components, from die cast metal parts including aluminum, or aluminum alloy or similar lightweight high heat conductive metal (e.g., see the locations of “die cast” as follows: col. 1, lines 50-51; col. 2, lines 18-19, 24, 58-62; col. 3, lines 18-20, 25-26, 34; col. 4, lines 9-10; col. 7, lines 28-30; col. 11, lines 64-68; col. 15, lines 25-
It is respectfully submitted that one having ordinary skill in the art would not have any expectation or need for the die cast components to be made from the same or different materials. For example, when considering the manufacture of components for an assembly, one having ordinary skill in the art would be well aware that components can be made from different manufacturers, have different structural/strength requirements, and/or different costs based on or associated with the different requirements for each component, would readily consider combining such components, including die cast components of different materials, to gain the well-known benefits/advantages in pursuing low cost, reliable components for such an assembly.
Therefore, it would have been obvious to one having ordinary skill in the art to provide the cooperating components including the angular plate and the body support of Allen made from different die cast materials to gain the well-known benefits/advantages including those described above.
Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen et al., pn 8,640,346 in view of Official notice as evidenced by Ring, pn 6,317,929, Tautz, pn 1,910,651, and/or Mitchell, pn 3,244,031 as applied to claim 1 above, and further in view of Official notice as evidenced by Aoyama et al, U. S. Pub. No. 2006/0288590.
except for the limitations shown in italics and grayed-out) including:
[claim 3] wherein the protrusion is a molded part;
[claim 8] wherein the angular plate includes
a reception hole (e.g., 684; see Figs. 14B, 14C) receiving the protrusion and the spring, and
a screw closing the reception hole receiving the protrusion and the spring;
[claim 9] wherein the spring is a compression spring (e.g., as shown in Figs. 14B, 14C), and
the protrusion includes a flange in contact with the spring.
Thus, Allen lacks:
(a)	the specific detail of the protrusion as follows:
	[claim 3 (from 2)] wherein the protrusion is a molded part;
	(b)	the specific configuration of the reception hole as follows:
[from claim 8] a screw closing the reception hole receiving the protrusion and the spring; and
	(c)	the specific configuration of the protrusion as follows:
		[from claim 9] the protrusion includes a flange in contact with the spring.
Regarding (a) – (c), the Examiner takes Official notice that such protrusion configurations are old and well known in the art and are but a few of many such variations of protrusions in shape and in manufacture, wherein such protrusion configurations provide various well known benefits including a more stable and As evidence in support of the taking of Official notice, Aoyama (e.g., see Figs. 10-14C) discloses one example of the many known variations of examples of such protrusions. Additional examples can be provided that teach protrusions that are molded and protrusions that are accessible via a screw closing the reception hole. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a protrusion configuration on the apparatus of Allen to gain the well-known benefits including that described above.
Further, regarding claims 10 and 12-18, these claims are substantially the same as claims 1 and 3-9 (claims 12-18 are the same as claims 3-9 except for their dependency and are met in the same manner by the applied prior art), wherein claim 10 differs from claim 1 only in that the location of the protrusion and the guide being are reversed; that is, the protrusion is on the body support rather than the angular plate, and the guide is on the angular plate rather than on the body support. However, it is respectfully submitted that such a difference amounts to a mere rearrangement of cooperating parts, wherein one having ordinary skill in the art would be readily aware and consider it obvious to provide such cooperating parts on either surface of such cooperating components to perform substantially the same function in substantially the same manner. Further, it would have been an obvious matter of design choice to .

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive.
In the second through fourth paragraphs on page 7 of the subject response, applicant argues the following:
First, amended claim 1 includes that the "angular plate [is] fixedly attached to the base” and that the "protrusion . . . is slidably retained within the angular plate."
In contrast, bevel plate 644 of the Allen power tool is not "fixedly attached” to shoe plate 630. Further, even if bevel housing 640 is considered to correspond to the recited "angular plate," detent member 678 is not "slidably retained within" bevel housing 640.
The Examiner respectfully disagrees with applicant’s analysis.
First, the bevel plate 640 is clearly fixedly attached to the base 630 as shown in Fig. 14B in view of Fig. 14A. It is noted that numeral 644 was inadvertently indicated in the prior art rejection as corresponding to the bevel plate. However, it is respectfully submitted that it was clearly meant to read “640” as is clear from the references to the stated figures, particularly Fig. 14B in which the base 630, the angular plate 640 and the 
Second, it is respectfully submitted that component 678 is clearly retained in the corresponding opening in 640, particularly when traveling between stops, wherein the ball 678 is slidable on the inner surface 684 (see Fig. 14C).
Regarding applicant’s argument in the last two paragraphs on page 7 of the subject response, it is respectfully submitted that applicant’s argument is moot in view of the new grounds of rejection directed to the amended claim including the different metal materials.
Therefore, for at least the reasons described above, it is respectfully submitted that the claimed invention does not patentably distinguish over the applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 22, 2021